Dismiss and Opinion Filed April 2, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01676-CV

  ONE THOUSAND ONE HUNDRED SEVENTY DOLLARS ($1,170.00) IN LAWFUL
                UNITED STATES CURRENCY, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02396-2012

                            MEMORANDUM OPINION
               Before Chief Justice Wright, and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated December 5, 2013, we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated December 5,

2013, we notified appellant the docketing statement had not been filed in this case. We directed

appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of this appeal. By letters dated January 17, 2014 and March 19,

2014, we informed appellant the clerk’s record had not been filed because appellant had not paid

for the clerk’s record. We directed appellant to provide verification of payment or arrangements

to pay for the clerk’s record or to provide written documentation that he had been found entitled
to proceed without payment of costs. We cautioned appellant that failure to do so would result in

the dismissal of this appeal without further notice. To date, appellant has not paid the filing fee,

filed the docketing statement, provided the required documentation, or otherwise corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




131676F.P05



                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   JUDGMENT

ONE THOUSAND ONE HUNDRED                        On Appeal from the 219th Judicial District
SEVENTY DOLLARS ($1,170.00) IN                  Court, Collin County, Texas
LAWFUL UNITED STATES CURRENCY,                  Trial Court Cause No. 219-02396-2012.
Appellant                                       Opinion delivered by Chief Justice Wright.
                                                Justices Lang-Miers and Brown
No. 05-13-01676-CV        V.                    participating.

THE STATE OF TEXAS, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant MICHAEL E. PENNINGTON.


Judgment entered April 2, 2014




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




                                          –3–